 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 CESARI S.R.L.,

                 Plaintiff,

            - against -                         MEMORANDUM AND ORDER

 PEJU PROVINCE WINERY L.P., PEJU                     17 Civ. 873 (NRB)
 PROVINCE CORPORATION, and PEJU
 FAMILY OPERATING PARTNERSHIP, L.P.,

                Defendants.
 ----------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

     This Memorandum and Order addresses the submissions at docket

entries 176 through 181.    Plaintiff has established the relevance

of only (1) whether Peju Province Corporation and/or Peju Family

Operating Partnership, L.P. controlled Peju Province Winery L.P.

in the TTAB litigation, and (2) Ariana Peju’s alleged lack of

knowledge   of   Peju   Province   Winery   L.P.’s    prior   trademark

application to register LIANA, or of the prior TTAB proceeding.

The Court accordingly quashes plaintiff’s subpoena except to the

extent that it requests documents that bear on at least one of

those two topics, and directs as follows.     First, defendants must

produce to the Court for in camera review each document on their

privilege log that bears on either of the two topics listed above.

Second, defendants must produce to plaintiff (if not privileged or

otherwise protected) or to the Court (if privileged or otherwise


                                   1
protected) any of Frankel's documents not listed on their privilege

log that bear on either of those topics.

     In heeding these directions,                  the Court     reminds defendants

that billing statements and engagement letters are generally not

privileged,     except for "content that reveals the motive of the

client   in    seeking     representation,          litigation    strategy,       or   the

specific nature       of     the   services       provided,    such   as   researching

particular areas of law.                II
                                                 Newmarkets Partners, LLC v. Sal.

Oppenheim Jr.     &   Cie.    S.C.A.,   258 F.R.D.       95,   101    (S.D.N.Y.    2009)

(internal quotation marks and alteration omitted).

     Finally, the Court rejects plaintiff's arguments concerning

implied waiver of privilege.            The Clerk of Court is respectfully

directed to terminate the motion pending at docket entry 176.

     SO ORDERED.

Dated:        New York, New York
              October .3, 2019


                                                   L~;,d;;::d
                                                  NAOMI RElCEBUCHWALD
                                                  UNITED STATES DISTRICT JUDGE




                                             2
